DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Focalizer (claims 20-21, 37-39).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-31, 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first lens" in line 13. There is insufficient antecedent basis for this limitation in the claim. The first lens has not been defined previously in claim 20. Claims 21-31 are rejected because they depend on independent claim 20.
Claim 37, discloses a “rest surface” and it’s unclear how a surface provides “rest”? Claims 38-39 are rejected because they depend on claim 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 30-32, 36-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/109635 A1.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 20
 	WO 2017/109635 A1 discloses a conveyor (Fig. 2, Ref. 3) configured to transport the objects (Fig. 2, Ref. 2) in succession, each object (Fig. 2, Ref. 2) having a bottom wall, which rests on the conveyor (Fig. 2, Ref. 3), and a side wall extending round a respective axis (Fig. 2, Ref. 12); an inspection station, disposed along the conveyor (Fig. 2, Ref. 3) and configured to receive an object (Fig. 2, Ref. 2) to be inspected oriented with its axis along a longitudinal direction (Fig. 2, Ref. 12); the inspection station including at least one camera (Fig. 2, Ref. 9), directed at the object (Fig. 2, Ref. 2) to be inspected, to capture an image of the side wall of the object (Fig. 2, Ref. 2) to be inspected; an illuminator (Fig. 2, Ref. 8) mounted above the inspection station along the longitudinal direction (Fig. 2, Ref. 12) to emit a beam of light rays 

    PNG
    media_image1.png
    526
    452
    media_image1.png
    Greyscale

Claim 30
 	WO 2017/109635 A1 discloses the at least one camera (Fig. 4, Ref. 9) is configured to capture light rays reflected from the side wall of the object (Fig. 4, Ref. 2).  
Claim 31

Claim 32
 	WO 2017/109635 A1 discloses conveying (Fig. 2, Ref. 3) the objects (Fig. 2, Ref. 2) in succession on a conveyor (Fig. 2, Ref. 3); each object having a bottom wall, which rests on the conveyor (See Fig. 2), and a side wall extending round a respective axis (Fig. 2, Ref. 12); receiving an object (Fig. 2, Ref. 2) to be inspected in an inspection station positioned along the conveyor (Fig. 2, Ref. 3), where the axis of the object (Fig. 2, Ref. 2) is oriented along a longitudinal direction (Fig. 2, Ref. 12); emitting a beam (Fig. 2, Ref. 8) of light rays towards the conveyor (Fig. 2, Ref. 3) by means of an illuminator (Fig. 2, Ref. 8) mounted above the inspection station along the longitudinal direction (Fig. 2, Ref. 12); receiving the beam of light rays through collimator (Fig. 2, Ref. 10) and transmitting a corresponding beam 3of collimated rays along the longitudinal direction (Fig. 2, Ref. 8) through the collimator (Fig. 2, Ref. 10), which is interposed between the conveyor (Fig. 2, Ref. 3) and the illuminator (Fig. 2, Ref. 8); receiving the beam of collimated rays through a focalizer (Fig. 2, Ref. 11) and, through the focalizer (Fig. 2, Ref. 11), which is interposed between the conveyor (Fig. 2, Ref. 3) and the collimator (Fig. 2, Ref. 10), directing the rays towards the side wall of the object (Fig. 2, Ref. 2) to be inspected; capturing an image of the side wall of the object (Fig. 2, Ref. 2) using at least one camera (Fig. 2, Ref. 9) facing towards the object (Fig. 2, Ref. 2) to be inspected, wherein, in the context of the rays directed towards the side wall of the object (Fig. 2, Ref. 2) to be inspected, the focalizer (Fig. 2, Ref. 11) makes different groups of rays converge on respective focal points positioned on respective focal planes which are offset along the longitudinal 
Claim 36
 	WO 2017/109635 A1 discloses the side wall of the object (Fig. 2, Ref. 2) to be inspected reflects the light rays directed towards it and the at least one camera (Fig. 2, Ref. 9), during the step of capturing, captures the rays reflected from the side wall of the object (Fig. 2, Ref. 2)  to be inspected (See Abstract).  
Claim 37
 	WO 2017/109635 A1 discloses a rest surface (Fig. 2, Ref. 3) configured to receive and support an object (Fig. 2, Ref. 2), the object (Fig. 2, Ref. 2) having a bottom wall, which is supported by the rest surface (Fig. 2, Ref. 3), and a side wall extending round a respective axis (Fig. 2, Ref. 12); an illuminator (Fig. 2, Ref. 8) mounted above the rest surface (Fig. 2, Ref. 3) along a longitudinal direction (Fig. 2, Ref. 12), at right angles to the rest surface (Fig. 2, Ref. 3), to emit a beam of light rays towards the rest surface (Fig. 2, Ref. 3); a collimator (Fig. 2, Ref. 10), interposed between the rest surface (Fig. 2, Ref. 3) and the illuminator (Fig. 2, Ref. 8), to receive the beam of light rays, and configured to transmit a corresponding beam of collimated rays (Fig. 2, Ref. 10) along the 4longitudinal direction (Fig. 2, Ref. 12); - a focalizer (Fig. 2, Ref. 11), interposed between the rest surface (Fig. 2, Ref. 3) and the illuminator (Fig. 2, Ref. 8), to receive the beam of collimated rays (Fig. 2, Ref. 10), and configured to make the light rays converge on the side wall of the object (Fig. 4, Ref. 2) to be inspected, wherein the focalizer (Fig. 2, Ref. 11) includes a plurality of lens portions which have respective focuses positioned on focal planes which are offset along the longitudinal direction (See Fig. 4)(It is inherent that a 
Claim 38
 	WO 2017/109635 A1 discloses a collimator (Fig. 2, Ref. 10), interposed between the rest surface (Fig. 2, Ref. 3) and the illuminator (Fig. 2, Ref. 8), to receive the beam of light rays, and configured to transmit a corresponding beam of collimated rays along the longitudinal direction (Fig. 2, Ref. 12), wherein the focalizer (Fig. 2, Ref. 11) is interposed between the rest surface (Fig. 2, Ref. 3) and the collimator (Fig. 2, Ref. 10).  

Allowable Subject Matter
Claims 21-29, 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 23, 2021